REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SODEFOR
Conservation de la Nature et Tourisme Av. Poids Lourds n°2165
Direction Inventaire et Aménagement Forestier Gombe - Kinshasa

www.sodefor.net

Garantie d’Approvisionnement
19/03 - Nioki / Kutu convertible

PLAN DE GESTION
COUVRANT LA PERIODE DE PREPARATION

DU PLAN D’AMENAGEMENT (4 ans)

Période 2011-2014

Date : Janvier 2013

Préparé avec l'appui de :

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues Ouest, 60 rue Henri Fabre - 34130 Mauguio Grand Montpellier, France
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12 - E-mail : frm@frm-france.com - Site intemet : www.frm-france.com
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

SOMMAIRE

1. PRESENTATION GENERALE DE LA GARANTIE D’APPROVISIONNEMENT.

1.1. Localisation.

1.2. Climat et géographie de la zone concerné
1.3. Historique des activités forestières passées 10
2. PROGRAMMATION DE L’AMENAGEMENT SUR LES 4 PREMIERES ANNEES

3. PROGRAMMATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. Localisation des premières AAC

3.1.1. Surface utile retenue.
3.1.2. Superficie des 4 premières AAC.
3.2. Description des 4 AAC

3.2.1. Justification et localisation des 4 AAC

3.2.2. Evaluation de la ressource exploitable

3.2.8. Contexte socio-économique

3.3. Infrastructures routières
4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES

D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX... 25

4.1. Description technique des opérations forestières

4.1.1. L'inventaire d'exploitation
4.1.2. Zones hors exploitation
4.1.8. Réseau routier et parcs à grumes

4.1.4. Abattage contrôlé...
4.1.5. Usage des produits de traitement des bois
4.1.6. Débusquage et débardage

4.1.7. Chargement et transport.
4.1.8. Opérations post-exploitation
4.2. Mesures de réduction, d'atténuation et de compensation des impacts sur

l’environnement, la faune et le contrôle des feux de brousse

4.2.1. Diamètres d'exploitation "
4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.

4.2.8. Réduction de l'impact sur la faune sauvage
4.2.4. Feu de brousse et production de charbon de bois.
4.3. Diverses mesures de gestion

4.3.1. Arbres de chantier routier

4.3.2. Matérialisation de la GA et des AAC ..
4.3.8. Matérialisation des zones de protection .
4.3.4. Volume transformé.

5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION FSC

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 2

Garantie d’Approvisionnement 19/03 RDC

Janvier 2013

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES.

6.1. Programme social rattaché aux populations riveraines de la Garant
d’Approvisionnement : Clauses sociales du cahier des charges provisoire

6.2. Programme social rattaché aux travailleurs SODEFOR ET DE LEURS AYANTS DROIT
45

6.3. Destinations des productions et mise en place des investissements industriels... 46

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 3

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

GA Garantie d'Approvisionnement

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

FSC Forest Stewartship Council

GPS Global Positioning System (Système de positionnement par satellite)
SODEFOR SOCIETE DE DEVELOPPEMENT FORESTIER

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 4

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

INTRODUCTION

Ce premier Plan de Gestion de la Garantie d’Approvisionnement 19/03 — Nioki / Kutu a été rédigé
dans le cadre du Projet d'Aménagement des concessions forestières de la SODEFOR et
conformément à l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des
contrats de concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce plan de gestion couvre la période allant de 2011 à 2014.

Ce document a pour vocation d’être un outil de terrain au service des responsables de l'exploitation
forestière sur les 4 premières années du contrat de concession forestière.

Ce document a été élaboré conformément à :

+ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

+ Le Guide Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière anticipée et
du cahier des charges provisoire.

Le présent Plan de Gestion a également été élaboré sur la base des prescriptions contenues dans le
Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, en tenant compte du fait
que le Plan d'aménagement de cette Garantie d’Approvisionnement est en préparation.

1. PRESENTATION GENERALE DE LA GARANTIE D’APPROVISIONNEMENT

1.1. LOCALISATION

La Garantie d’Approvisionnement 19/03 — Nioki/Kutu est située à l’ouest de la République

Démocratique du Congo sur la rive gauche du fleuve Congo. Ses limites sont fixées comme suit :

+ Au nord: par la rivière Kendubele (Kendungulu), à partir de son croisement avec la rivière
Montaba jusqu’à sa source ; de ce point, tracer une ligne droite jusqu’à la rivière Lopeke (Djama),
à la limite administrative des Territoires de Kutu et d'Inongo ;

+ Au sud : par la rivière Fimi, la partie comprise entre Nioki et Kutu Centre ;

+ A l'est : par la rivière Lopeke (Djama) et la limite administrative des Territoires de Kutu et d’Inongo
jusqu'au village Kisekenitele. De ce point, suivre le lac Maï-Ndombe jusqu'à Kutu Centre ;

+ A l’ouest : par la rivière Kibu, dès son croisement avec la rivière Fimi jusqu’à sa source qu'il faut
relier par une ligne droite avec la source de la rivière Koluga, suivre la Koluga jusqu'à son
intersection avec la rivière Montaba, prendre la Montaba jusqu'à sa rencontre avec la rivière
Kendubele (Kendungulu).

Ce massif forestier s'étend entre les latitudes 2°15’ et 2°45’ Nord et les longitudes 17°45’ et 18°15’ Est
(Carte 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 5

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Sur le plan administratif, cette Garantie d’Approvisionnement est située dans :

+ Province(s): Bandundu ;
+ District(s) : Maï-Ndombe ;
+ Territoire(s) : Kutu.

La Garantie d’Approvisionnement 19/03 — Nioki/Kutu est définie par la convention
N°019/CAB/MIN/AFF-EF/03 du 04 avril 2003 jugée convertible suivant la notification
N°4861/CAB/MIN/ECN-T/15/JEB/2008 du 06 octobre 2008. La superficie officielle selon le texte de
GA est de 38 000 ha (Annexe 1).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 6

République Démocratique du Congo : pi FORET
Localisation de la Garantie d'Approvisionnement 19/03 - Nioki / Kutu QE RE
Société SODEFOR di

Carte 1

17°00"
Fond de carte : UCL-Géomatics (Louvain-la-Neuve, Belgique), République Démocratique du Congo (1: 2 000 000) Cellule Aménagement, janvier 2013

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

12. CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

En l'absence de service météorologique dans la Garantie d’Approvisionnement et face au manque de

données disponibles ces 15 dernières années, nous nous basons sur les données comprises entre

1980 et 1990 et relevées dans les stations (Figure 1) :

+ d’Inongo, situé au bord du lac Maï-Ndombe, au nord-est de la Garantie d’Approvisionnement ;

+ de Mongobele, situé sur la rive gauche de la rivière Fimi, à l'ouest de la Garantie
d’Approvisionnement ;

+ de Port Francky, situé à proximité d'Ilebo sur la rive droite de la rivière Kasaï, au sud-est de la
Garantie d'Approvisionnement.

Ces informations sont complétées par des relevés pluviométriques effectués sur la base-vie
SODEFOR de Mike 12, situé sur la rive gauche de la rivière Lukenie à environ 90 km au sud-est de la
Garantie d'Approvisionnement. Ces relevés ont été effectués de juin 2009 à février 2011.

L'ensemble de ces données (Figure 1) montre que la Garantie d'Approvisionnement bénéficie d’un
climat chaud et humide. La région connaît un climat de transition qui se situe entre le type équatorial
et le type tropical, et qui est caractérisé par une température annuelle moyenne de 25°C.

Ce climat présente une saisonnalité relativement bien marquée individualisant une saison sèche
s'étalant sur les mois de mai et juillet. Une très légère baisse des précipitations s'observe également
en janvier et février (petite saison sèche). Cette saisonnalité a tendance à disparaître en remontant
vers le nord, à l'approche du cœur de la cuvette congolaise.

Le total des précipitations moyennes annuelles est élevé, de l’ordre de 1 600 à 1 800 mm/an.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 8

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

ion

Courbe de pluviométrie sur Inongo Courbe de pluviométrie sur Mongobele

nd EM

Précipitations (mm)
Précipitations (mm)

Courbe de pluviométrie sur Port Francky (ilebo) Courbe pluviométrique sur le chantier SODEFOR de Mike 12

hat Si

Précipitations (mm)
Précipitations (mm)

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement

La Garantie d'Approvisionnement 19/03 - Nioki / Kutu est bordé par deux grands cours d’eau que sont
la rivière Fimi au sud et la rivière Kibu à l’ouest, mais également par le lac Maï-Ndombe à l’est. De ce
fait, la Zone est parcourue par de nombreux cours d'eau débouchant sur ces rivières et sur le lac.

Ce réseau hydrographique draine la Garantie d’Approvisionnement :
+ du nord vers le sud pour les cours d'eau débouchant sur la rivière Fimi ;
+ d'est en ouest pour les cours d'eau débouchant sur la rivière Kibu ;

+ et d'ouest en est pour les cours d’eau débouchant sur le lac Maï-Ndombe.

La zone est caractérisée par un contexte fortement marécageux au Sud, notamment avec la présence
de nombreuses prairies humides bordant la rivière Fimi, et au Nord de la Garantie
d’Approvisionnement. La Garantie est dans l'ensemble caractérisée par une absence de relief qui
favorise notamment dans la partie nord le développement de vastes étendues de forêt marécageuse.

Des relevés du niveau de la rivière Lukenie ont été effectués de juillet 2009 à décembre 2010 au
niveau de la base-vie SODEFOR de Mike 12 (Figure 2). Ces relevés montrent une forte variation du
niveau de la Lukenie en adéquation avec la saisonnalité du climat. Une diminution progressive du
niveau de la rivière s’observe donc à compter du mois d'avril avant atteindre une période d'étiage en
juillet - août. Cette tendance met en évidence les difficultés d'évacuation fluviale des grumes
rencontrées par la SODEFOR, par ponton et radeau, pendant la période s’étalant de juin à septembre.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 9

Garantie d’Approvisionnement 19/03
Janvier 2013

RDC

Hauteur (m)

Figure 2 : Fluctuations du niveau de la rivière Lukenie durant l’année

13.

HISTORIQUE DES ACTIVITES FORESTIERES PASSEES

Le développement de la SODEFOR sur base de la reprise d’une partie des actifs de la société
FORESCOM en 1994 a vu l'ouverture de l'exploitation de la Garantie 19/03-Nioki / Kutu au niveau du
chantier de Tshié en 1998.

De 1998 à 2006, l'exploitation s’est concentrée sur la zone sud-ouest de la Garantie avec toutefois
quelques blocs exploités en 2004 à Keseke, à l'est de la Garantie, en bordure du lac Maï-Ndombe.

L'exploitation a été interrompue de la fin du deuxième trimestre 2006 jusqu’en juillet 2011, pour
reprendre à partir de cette date à Keseke.

Les statistiques de production sont présentées dans le Tableau 1.

Le Tableau 1 présente les statistiques de production par essences de 2008 à 2012 sur la Garantie
19/03.

Tableau 1 : Détail de la production en nm par essence de 2007 à 2011

Volumes
Essence Nom scientifique (n°) ANNEE EPA
2008 |2009 |2010 | 4 mesures) | (3 wimestres) |__| *
Aiélé Canarium schweinfurthii 0 0 0 131 721 852| 8,38%
Ako Antiaris toxicaria 0 0 0 110 918 1028 | 10,12 %
Bomanga Brachystegia laurentii 0 0 0 1374 1 360 2734 | 26,90 %
Bossé clair | Guarea cedrata 0 0 0 222 411 633| 6,23%
Bossé foncé | Guarea thompsonii 0 0 0 0 82 82] 081%
Dibétou Lovoa trichilioides 0 0 0 0 11 111 011%
Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 10

Garantie d’Approvisionnement 19/03 RDC

Janvier 2013
. ns Volumes totaux
Essence Nom scientifique 2011 ETYE]
2008/2009 12010 À iimestres) | (3 trimestres) m° ”

latandza Albizia ferruginea 0 0 0 0 7 7] 007%
llomba Pycnanthus angolensis 0 0 0 52 485 537| 5,28%
Iroko Milicia excelsa 0 0 0 17 163 180| 1,77 %
Faro Daniella pynaertii 0 0 0 7 57 64| 0,63%
Sapelli Entandrophragma cylindricum | 0 0 0 0 43 43| 042%
Tiama Entandrophragma utile 0 0 0 223 560 783| 7,71%
Wengé Millettia laurentii 0 0 0 1439 1769 3208 | 31,57 %
Total 0 0 0 3575 6 587 10 162 100 %

A la lecture de ces statistiques, couvrant cinq trimestres d'activité (soit 15 mois), il apparaît que la
production s'établit en moyenne à environ 680 m par mois.

Globalement, la production est dominée par les bois de déroulage (Bomanga, Aiélé, Ako, llomba) qui
représentent 50,7 %, puis par le Wengé qui représente, quant à lui, près du tiers de la ressource.

2. PROGRAMMATION DE L'AMENAGEMENT SUR LES 4 PREMIERES ANNEES

En 2004, SODEFOR a décidé de lancer un vaste projet d'aménagement de ses titres forestiers qui lui
ont été attribués en RDC. Cette décision s’est concrétisée en janvier 2005 par la signature d’un
contrat d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT.

Les méthodes de travail employées par la Cellule Aménagement SODEFOR sont décrites dans :

+ le Protocole d'inventaire d'Aménagement déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 18 mars 2005 ;

+ le Protocole des Etudes Socio-économiques déposé auprès du Ministère de l'Environnement,
Conservation de la Nature, Eaux et Forêts, le 1°” décembre 2005.

Ces méthodologies de travail répondent aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

+ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

+ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

+ aux normes de stratification forestière ;

+ _ à l'attestation de conformité du plan de sondage ;

+ au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
+ aux listes des essences forestières de la République Démocratique du Congo ;

* au canevas et guide de réalisation des études socio-économiques.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 11

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Au niveau de la Garantie d'Approvisionnement 19/03 — Nioki / Kutu, les différentes étapes conduites

et restant à conduire pour sa mise sous gestion durable sont les suivantes :

+ Dépôt auprès de l'Administration forestière du présent Plan de Gestion, prévu pour 2013 ;

+ Dépôt du Plan de Sondage de l’Inventaire d'Aménagement auprès de l'Administration forestière,
fait en mars 2009 ;

+ _ Réalisation des diagnostics socio-économiques sur la zone d'emprise, prévu pour 2013-2014 ;

+ Réalisation de l'inventaire d'aménagement forestier, prévu pour 2013-2014 ;

+ Réalisation de travaux cartographiques à travers la constitution d’une base de données
cartographiques sous SIG, entre 2013 et 2014 ;

+ Dépôt des rapports techniques auprès de l'Administration forestière (rapports d'inventaire
d'aménagement et d'étude socio-économique), prévu pour 2014 ;

+ Préparation et dépôt du Plan d'Aménagement auprès de l'Administration forestière, 2014 pour une
mise en œuvre au début 2015 ;

+ Mise en œuvre du Plan d'Aménagement dès son approbation : préparation et mise en œuvre des
documents de gestion (Plans de Gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accords constituant la clause sociale du cahier des charges.

3. PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ANNEES

3.1. LOCALISATION DES PREMIERES AAC

Ce plan de Gestion a été préparé pour 4 ans comme prévu par les dispositions réglementaires
(cf. Introduction) et couvre la période allant de 2011 à 2014.

L'entrée en vigueur du Plan d'Aménagement est prévue pour courant 2015. II définira notamment les
Blocs d'Aménagement Quinquennaux en tenant compte des superficies exploitées d'ici là et de
l'analyse des études techniques. Le premier Bloc d'Aménagement Quinquennal couvrira la période
2015 — 2019 et sera alors associé à la signature d’une nouvelle clause sociale couvrant cette même
période de 5 ans.

3.1.1. Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface utile de la Garantie (série de
production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC résulte de la
pré-stratification établie en 2006 par FRM et SODEFOR, validée par le SPIAF en avril 2006 et
confirmée par la DIAF en août 2011 (annexe 2 des Clauses Sociales).

La Carte 2 présente la pré-stratification de l'occupation du sol sur la Garantie d'Approvisionnement
19/03 — Nioki / Kutu. Cette carte est rattachée au Tableau 2 qui présente les résultats de la pré-
stratification sur cette Garantie d'Approvisionnement.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 12

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

La surface retenue pour le calcul de la superficie des AAC est de 79 613 hectares.

Tableau 2: Résultats de la pré-stratification de la Garantie d’Approvisionnement 19/03 -

Nioki / Kutu
Code Stratification Surface Pourcentage %
(ha)

For Forêt dense de terre ferme 79 613 33,2%
Total superficie de terre ferme 79 613 33,2%

Ant Zone anthropisée 32 509 13,6%

Mar Forêt marécageuse 41 460 173%

Sav Savane 86 276 36,0%
Total 239 858 100,0 %

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 13

République Démocratique du Congo
Stratification préliminaire de l'occupation du sol
Garantie d'Approvisionnement SODEFOR 19/03 - Nioki / Kutu

ATH FORET
HE RESSOURCES
À MANAGEMENT

Stratification préliminaire

de l'occupation du sol
Zone anthropisée
Forêt de terre ferme

EM Forêt marécageuse
Savane

/\/ Réseau hydrographique

Villages
Réseau routier

PAŸA Route nationale

/\,/ Route d'exploitation a] 1 7/ 7:

ni à ra (Ntanamôkurelk
[_] Limite de Garantie Fa

Maï-Ndombe

Carte 2

Source : Image Landsat 180/62 du 05/05/2002 Kinshasa, janvier 2013
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

3.1.2. Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du Cahier des
Charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25°"° de la superficie totale de la forêt productive, soit 3 184 ha de surface utile.

Les superficies des AAC 2, 3 et 4 sont très légèrement supérieures à cette valeur (respectivement
de 2, 4 et 8 ha). Ces petites surfaces excédentaires sont liées au fait que la délimitation des AAC s’est
appuyée sur :

+ des limites de blocs de prospection (AAC 2) de façon à ne pas les tronquer ;

+ des limites naturelles (AAC 3 et 4) de façon à ne pas laisser de petites superficies enclavées hors
des AAC.

Le principe du découpage de ces AAC s’est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des Blocs d'Aménagement Quinquennaux tels qu'ils seront définis dans le Plan
d'Aménagement. Les principes de découpage sont les suivants :

+ le découpage s’est appuyé autant que possible sur des limites naturelles : principalement des
rivières (cas pour les 4 AAC). Quand il était impossible de s'appuyer sur des limites naturelles, le
découpage s’est effectué par le biais de lignes droites afin de faciliter la matérialisation sur le
terrain ;

+ le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. Cependant, la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile ;

+ __un écart de 5 % a été toléré entre la superficie utile de la plus grande et de la plus petite des AAC.

3.2. DESCRIPTION DES 4 AAC
3.2.1. Justification et localisation des 4 AAC

Sur la Garantie d'Approvisionnement 19/03 - Nioki / Kutu, les AAC ont été positionnées en tenant
compte des éléments suivants :

1. d’une logique économique : en effet les deux premières AAC étaient situées dans la zone
nord-est de la Garantie et généraient, pour des grumes principalement transformées sur le
site de Nioki, des coûts de transport importants. En cette période de crise (effondrement du
marché), il est apparu plus judicieux de positionner les AAC 3 et 4 au plus proche de Nioki,
l'évacuation des bois se faisant à partir du beach de Tshié, distant de seulement 12 km du site
industriel SODEFOR de Nioki ;

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 15

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

2. d’une logique sociale : en effet, les populations riveraines, proches du site de Nioki,
sollicitaient de façon appuyée le concours de l’entreprise pour la réalisation d’infrastructures
socio-économiques. Ayant pu répondre à la majorité des besoins des populations dépendant
de la Zone nord-est Keseke, le positionnement des deux dernières AAC du présent Plan de
gestion dans la Zone sud-ouest est apparu judicieux car il permet de générer les ressources
nécessaires à la réalisation des infrastructures socio-économiques souhaitées par les
populations des villages concernés.

pe £ Plan de Gestion, préparé avec l'appui de FRM,
À M couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 16
République Démocratique du Congo
Carte prévisionelle d'exploitation 2011 - 2014
Garantie d'Approvisionnement SODEFOR 19/03 - Nioki / Kutu

ATH FORET
HO RESSOURCES
À MANAGEMENT

FE 2 Limite d'AAC

Réseau routier

N Route nationale

/°\/ Route d'exploitation

Route principale
prévisionnelle d'exploitation

“ Villages
LL] Limite de Garantie

Stratification préliminaire

de l'occupation du sol
Zone anthropisée
Forêt de terre femme

EM Forêt marécageuse
Sayane

T4 Réseau hydrographique

Carte 3

)

D
h
Tshie {| + F
E \
7

de

/
Il

Source : Image Landsat 180/62 du 05/05/2002 Kinshasa, janvier 2013
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Le Tableau 3 donne les superficies des AAC.

Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe

Superficie un ”
Superficie Superficie on
totale . : Date théorique
AAC ee non productive productive ,
du territoire ha) (ha) d'ouverture
délimité (ha) {
Zone nord-est
1 3783 601 3182 01/01/2011
2 3 931 745 3186 01/01/2012
Zone sud-ouest
3 4784 1 596 3188 01/01/2013
4 7 924 4732 3192 01/01/2014
Somme 20 422 7 674 12 748
Moyenne 5 106 1 919 3187

Conformément au Guide Opérationnel ayant pour trait le canevas du plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

Ecart = ((Sg-Sp}/Sp) x 100 Avec: Sjg: superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Les résultats obtenus pour les 4 assiettes annuelles de coupe donnent un écart de :
((3 192 — 3 182) / 3 182) x 100 = 0,31 %, ce qui est inférieur a seuil de tolérance de 5 %.

Les Carte 3 et Carte 4 localisent les 4 AAC sur la Garantie d’Approvisionnement. Le Tableau 4 donne
les coordonnées GPS des points remarquables permettant de délimiter les 4 AAC en l'absence de
limite naturelle ($ 3.1.2). Il est à noter que les coordonnées réelles pourront légèrement différer pour
s'adapter aux limites des blocs délimités sur le terrain.

Tableau 4 : Points remarquables permettant la délimitation des 4 AAC

Degrés décimaux X (longitude) Y (latitude)
x Y Deg | Min | Sec |Deg | Min | Sec

N° point

Zone nord-est
18,188741 -2,463993 18 11 19,467 | -2 27 50,373
18,191339 -2,463998 18 11 28,821| -2 27 50,393
18,191329 -2,468817 18 11 28,785| -2 28 7,741
18,201135 -2,468838 18 12 4,087 | -2 28 7,816
18,215910 -2,478016 18 12 57,275| -2 28 40,858
18,222655 -2,488663 18 13 21,557| -2 29 19,187
18,236863 -2,488572 18 14 12,707 | -2 29 18,859
18,236836 -2,501471 18 14 12,611! -2 30 5,295

œls|oln|r|o|n|-

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 18

Garantie d’Approvisionnement 19/03 RDC

Janvier 2013
| Degrés décimaux X (longitude) Y (latitude)
N° point
x Y Deg | Min | Sec |Deg | Min | Sec
9 18,231461 -2,501460 18 13 53,258| -2 30 5,254

10 18,231451 -2,506088 18 13 53,223| -2 30 21,917
11 18,229810 -2,508208 18 13 47,317 | -2 30 29,549
12 18,229801 -2,512674 18 13 47,283| -2 30 45,625
13 18,229068 -2,512973 18 13 44,645 | -2 30 46,703
14 18,214374 -2,512942 18 12 51,747| -2 30 46,590
15 18,214365 -2,517203 18 12 51,715) -2 31 1,932
16 18,194199 -2,535186 18 11 39,117) -2 32 6,669
17 18,192351 -2,535182 18 11 32,464| -2 32 6,654
18 18,192338 -2,541337 18 11 32,416| -2 32 28,815
19 18,184020 -2,541319 18 11 2,473| -2 32 28,749
20 18,181141 -2,541313 18 10 52,107| -2 32 28,726
21 18,179409 -2,541309 18 10 45,873 | -2 32 28,713
22 18,179420 -2,536347 18 10 45,912| -2 32 10,848
23 18,174813 -2,536337 18 10 29,325| -2 32 10,812
24 18,174868 -2,510630 18 10 29,525| -2 30 38,268
25 18,181121 -2,510644 18 10 52,035| -2 30 38,317
26 18,181144 -2,499824 18 10 52,118) -2 29 59,366
27 18,188225 -2,499839 18 11 17,611! -2 29 59,421
28 18,188239 -2,493492 18 11 17,659 | -2 29 36,572
29 18,185317 -2,493486 18 11 7,142! -2 29 36,550
30 18,185324 -2,490313 18 11 7,167 | -2 29 25,126
31 18,181585 -2,490305 18 10 53,705| -2 29 25,097
32 18,181595 -2,485368 18 10 53,742| -2 29 7,326
33 18,172619 -2,485349 18 10 21,427] -2 29 7,256
34 18,172640 -2,475241 18 10 21,504! -2 28 30,869
35 18,174956 -2,475246 18 10 29,841| -2 28 30,886
36 18,174962 -2,472097 18 10 29,865 | -2 28 19,549
37 18,174971 -2,468077 18 10 29,895 | -2 28 5,077
38 18,179762 -2,468087 18 10 47,143 -2 28 5,113
39 18,179771 -2,463973 18 10 47,174 -2 27 50,304
40 18,188769 -2,450650 18 11 19,567 | -2 27 2,339
41 18,185640 -2,450643 18 11 8,303| -2 27 2,315
42 18,185660 -2,441202 18 11 8,374| -2 26 28,327
43 18,181905 -2,441194 18 10 54,858| -2 26 28,299
44 18,181926 -2,431124 18 10 54,933| -2 25 52,045
45 18,177963 -2,431115 18 10 40,666 | -2 25 52,015
46 18,177987 -2,419286 18 10 40,754 | -2 25 9,429
47 18,146232 -2,416782 18 8 46,436| -2 25 0,415
48 18,128559 -2,416744 18 7 42,811| -2 25 0,280
49 18,128465 -2,461105 18 7 42,472| -2 27 39,977

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 19

sAm
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Degrés décimaux X (longitude) Y (latitude)

x Y Deg | Min | Sec |Deg | Min | Sec
50 18,128461 -2,462635 18 7 42,460 | -2 27 45,486
51 18,128441 -2,471997 18 7 42,388 | -2 28 19,188
52 18,142824 -2,472028 18 8 34,166| -2 28 19,300
53 18,148824 -2,472041 18 8 55,767| -2 28 19,347
Zone sud-ouest

54 17,893811 -2,592074 17 53 37,721| -2 35 31,468
55 17,894059 -2,603432 17 53 38,613| -2 36 12,355
56 17,897293 -2,603711 17 53 50,253| -2 36 13,359
57 17,890448 -2,630282 17 53 25,613| -2 37 49,017
58 17,890440 -2,625342 17 53 25,582| -2 37 31,230

N° point

59 17,858150 -2,625260 17 51 29,339 | -2 37 30,938
60 17,886851 -2,574229 17 53 12,663| -2 34 27,226
61 17,892762 -2,574669 17 53 33,943| -2 34 28,807
62 17,898955 -2,592087 17 53 56,238| -2 35 31,513

63 17,901416 -2,591934 17 54 5,099 | -2 35 30,964
64 17,901741 -2,580618 17 54 6,269| -2 34 50,223
65 17,901924 -2,574240 17 54 6,928| -2 34 27,264
66 17,902332 -2,560046 17 54 8,394, -2 33 36,167
67 17,858882 -2,551224 17 51 31,975) -2 33 4,406
68 17,849281 -2,552059 17 50 57,413] -2 33 7,412
69 17,849261 -2,560219 17 50 57,341| -2 33 36,787
70 17,847578 -2,564616 17 50 51,282| -2 33 52,618

En théorie, une AAC est ouverte et fermée chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 (article 11), les AAC peuvent être ouvertes durant
deux ans.

Chaque assiette annuelle de coupe ne sera donc ouverte à l'exploitation qu'une seule fois pendant la
durée de la rotation. L'exploitation pourra cependant se poursuivre pour le compte de l’année qui suit
immédiatement. Dans tous les cas, une assiette annuelle de coupe sera définitivement fermée deux
ans après sa date d'ouverture.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 20

sAm
18°12

République Démocratique du Congo

Localisation des 4 premières AAC

Garantie d'Approvisionnement SODEFOR 19/03 - Nioki / Kutu

Ff' FORET

-* RESSOURCES

MANAGEMENT

o Points remarquables
de limite d'AAC

os | Limite d'AAC

Réseau routier

NA Am) ï
N Route nationale

/\/ Route d'exploitation

Route principale
prévisionnelle d'exploitation

« Villages
C1 Limite de Garantie

Stratification préliminaire

de l'occupation du sol
Zone anthropisée
Forêt de terre ferme

M Forêt marécageuse
Savane

JS Réseau hydrographique

Points remarquables
de limite d'AAC

Limite d'AAC

Réseau routier

MN Route nationale
# NA

Route d'exploitation

NM Route principale

prévisionnelle d'exploitation
s Villages
C1 Limite de Garantie

Stratification préliminaire
de l'occupation du sol

Zone anthropisée
Forêt de terre ferme

EM Forêt marécageuse
Savane

FAT A Réseau hydrographique

18°15"

Kinshasa, jarnier 2013
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

3.2.2. Evaluation de la ressource exploitable

L'évaluation de la ressource disponible sur les AAC s'est basée sur les résultats d’inventaires
d'exploitation à partir desquels une moyenne à l'hectare a été calculée. Les volumes sur chaque AAC
ont été calculés sur base :

+ de la sélection d’un groupe d’essences valorisées par SODEFOR ces dernières années ;

+ de l'application d'un coefficient de prélèvement de 60% correspondant aux pratiques
d'exploitation SODEFOR (diamètre d'exploitation, qualité des tiges).

La Figure 3 décrit le cheminement utilisé pour l'évaluation de la ressource exploitable sur chaque
AAC. Le Tableau 5 présente par essence l'évaluation du potentiel exploitable sur les 4 AAC.

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d’asseoir
une estimation des montants disponibles pour le fond de développement de la clause sociale. Ces
volumes seront ajustés au fur et à mesure de la mise en œuvre du Plan de Gestion en fonction des
mesures de gestion appliquées (diamètres d'exploitation, respects des règles EFIR..), mais
également de la demande et des cours du marché (augmentation où diminution de la production d’une
essence, valorisation d’autres essences).

Etapes Outils ou méthodes Application

TTshie 19/03
= Document DIAF Ge murmure 79 613 hectares

fdentification de la surface utile

Déermination de la surace des AAC EEE
SR [1/25ème de la surface utile en ee,

respectant la règle d'ur écart maximal de]
5% entre la plus petite 2t la plus grande

En bordure du lac Mai Ndombé
F cr FiErhectares

Tiséhectares
Tisshectares
Ti9Zhectares

É'érablir un volume moyen par hectare TS

et par essence. Un coeficient de
lprélévement de 60% a $té appliqué sur
les essences qui allaient être exploitées.

Figure 3 : Méthode de calcul des volumes des AAC devant abonder les fonds de développement
des clauses sociales

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 22

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Tableau 5 : Evaluation par essence de la ressource exploitable sur les 4 premières AAC

AAC AAC 1 AAC 2 AAC 3 AAC 4
Surface 31823 ha 3186 ha 3188 ha 3192 ha
Différentiation Zone Nord-Est Keseke Zone Sud-Ouest Tshie Totaux
Essence Volume net (m°)

Aiélé 1414 1454 653 675 4196
Ako 0 0 111 115 226
Bomanga 859 857 0 0 1716
Bossé clair 716 716 657 680 2179
Dibétou 0 0 6 6 12
Etimoé 0 0 108 112 220
Iroko 0 0 118 122 240
Kosipo 0 0 96 100 196
Niove 0 0 1119 1157 2276
Sapelli 0 0 83 85 168
Sipo 0 0 89 93 182
Tali 0 0 102 106 208
Tchitola 0 0 317 328 645
Tiama 401 400 337 348 1486
Wengé 3710 3702 3 540 3 661 14613
Total exploitable 7100 7 129 7336 7 588 29 153

3.2.3. Contexte socio-économique

Aucune étude socio-économique n’a été réalisée récemment. Afin de connaître la réalité sociale de la
région, de caractériser l’économie ainsi que les activités génératrices de revenus locaux et d’avoir une
base solide pour renforcer les liens et l'insertion de la société dans le contexte local, SODEFOR devra
mener une étude socio-économique dans le cadre de la préparation du Plan d'aménagement cette
Garantie. Cette étude permettra de :

+ faire un recensement complet de la population ;

+ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement ;

+ évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière des accords constituants la Clause Sociale du Cahier des
Charges de la concession ;

+ connaître leurs pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer).

Dans l'attente de ces données de terrain, ce chapitre s'appuie sur les informations disponibles et
notamment celles provenant des informations recueillies sur le terrain (lors des travaux préparatifs à la
négociation de la cause sociale) et celles contenues dans l'Atlas de l'organisation administrative de la
RDC (Annexe 2).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 23

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

L'ensemble de la Garantie d’Approvisionnement 19/03 — Nioki / Kutu, et de ce fait l'ensemble des
AAC, est localisé sur le terroir coutumier de la Chefferie Badia. Cependant, compte-tenu de la division
des AAC en deux blocs très éloignés, il s'est avéré que les territoires des communautés locales
concernées par chacun de ces blocs étaient placés sous la gestion coutumière de Clans bien
distincts. De ce fait, ces derniers ont souhaité que ces blocs soient gérés de façon séparée dans le
cadre de la Clause sociale provisoire du Cahier des charges de ce titre forestier.

Deux accords de Clause sociale ont donc été signés :

+ un premier accord constituant la Zone Nord-Est Keseke composée des AAC 1 et 2 qui se
superposent aux territoires coutumiers de 4 Clans ;

+ un second accord constituant la Zone Sud-Ouest Tshie composée des AAC 3 et 4 qui se
superposent aux territoires coutumiers de 7 Clans.

La Carte 3 présente la localisation des AAC et des implantations humaines sur la Garantie. Ce travail
a permis de :

+ pouvoir affecter à chaque Zone ce qui lui était dû au titre du fond de développement depuis la
date de la convertibilité. Cette date est en effet celle qui a été retenue pour commencer à calculer
les redevances ;

+ établir, en fonction des données de prospection, les recettes du fond de développement pour les
quatre premières AAC et de les affecter à aux communautés locales de chaque Zone ;

+ négocier et signer une clause sociale avec les communautés locales de chacune des deux Zones
en tenant compte du contexte socio-économique de chacun d’entre eux.

Le territoire couvert par la Chefferie Badia s'intègre totalement dans l'organisation administrative
suivante :

+ Province du Bandundu ;

+ District du Maï Ndombe ;
+ Territoire de Kutu ;

+ Secteur / Chefferie Badia.

Pen £ Plan de Gestion, préparé avec l'appui de FRM,
Ke 2 M couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 24
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

3.3. INFRASTRUCTURES ROUTIERES

L'implantation des réseaux de routes d'exploitation et des ouvrages d'art (de type pont et digue) a été
planifiée à partir des cartes hydrographiques et topographiques. Les routes secondaires et les parcs à
grumes seront construits sur la base des cartes de prospection plusieurs mois avant le début des
activités d'exploitation afin de permettre la stabilisation des matériaux.

Afin de permettre l'évacuation des productions, la réhabilitation d'anciennes pistes d'exploitation
s'avérera nécessaire. À cela s’ajoute le tracé prévisionnel des routes principales à ouvrir pour les
quatre années du présent Plan de Gestion, qui représente près de 30 km (cf. Carte 3).

4. DESCRIPTION DE L'EXPLOITATION FORESTIERE ET MESURES
D’ATTENUATION DES IMPACTS ENVIRONNEMENTAUX

4.1. DESCRIPTION TECHNIQUE DES OPERATIONS FORESTIERES

SODEFOR a mis en place toutes les procédures et moyens nécessaires afin de conduire l'exploitation
selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR), et particulièrement dans les
domaines suivants :

+ l'inventaire d'exploitation ;

+ les zones hors exploitation ;

+ le réseau routier et les parcs à grumes ;
+ l'abattage contrôlé ;

+ le débusquage et le débardage ;

+ le chargement et le transport du bois ;

+ les opérations post-exploitation.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 25

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

CDD re

4.1.1. L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel ayant trait aux normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
3 types :

+ les arbres d'avenir ;

Ce sont ces arbres qui reconstitueront le potentiel exploitable pour les rotations ultérieures. Ils sont
donc à protéger afin que ce potentiel puisse se reconstituer. Ces arbres seront marqués d’un « Q ».

+ les arbres patrimoniaux ;

Les études sociales effectuées par les équipes socio-économiques identifieront les éventuels arbres
patrimoniaux. Ces arbres sont de grande importance sociale pour les populations riveraines et par
conséquent à protéger. Ils seront marqués d’un « P ».

+ les semenciers ;

Sur l’ensemble des tiges exploitables numérotées lors des inventaires d'exploitation, certaines seront
identifiées et préservées pour jouer le rôle de semenciers. Ils porteront un numéro de prospection,
mais seront marqués d'un « P » lors du pistage.

Image 1 : Marquage des tiges d'avenir (source : JG JOURGET)

Les différents documents cartographiques établis suite aux données collectées par l'inventaire
d'exploitation sont :

+ le plan de prospection ;
+ la carte de prospection ;
+ la carte des tiges exploitables ;

+ la carte des tiges laissées comme semenciers.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 26

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Des exemples de ces documents sont fournis ci-dessous.

+ Coordonrées des parcelles de prospection
Parcelles de prospection
7 Rivières

Figure 4: Extrait d'un plan de prospection sur fond d'image satellite : planification du
parcellaire sur une zone d'inventaire

£ Plan de Gestion, préparé avec l'appui de FRM,
a couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 27
Garantie d’Approvisionnement 19/03
Janvier 2013

RDC

o 250 so 75 1000 Mr

Figure 6: Extrait d’une carte des tiges exploitables (sélection des tiges en fonction des

normes nationales et des critères de la société)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014)

page 28
Garantie d’Approvisionnement 19/03
Janvier 2013

RDC

Duc 60a00
Ac

eco 870

LI Lime Bioe dE

Figure 7 : Extrait d’une carte des tiges laissées comme semenciers

4.1.2. Zones hors exploitation

Certaines zones de la superficie utile sont plus sensibles que d'autres à une mise en exploitation. Afin

de les protéger, leur exclusion de l'exploitation s'avère nécessaire. Cette mise en défend va permettre

de réduire l'impact sur les populations riveraines, la ressource et l'environnement.

Les zones à exclure sont les suivantes :

+ zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à

30 %) et zones de rochers ;

+ zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

+ zones d'importance écologique, scientifique ou touristique : zones à très grande diversité

floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles. ;

+ zones sensibles, c'est-:
marécages. Largeur minimum des zones sensibles :

ire en bordure des cours d’eau permanents, des marigots, autour des

o largeur < 10m: 50 m sur chaque rive ;
o  ravines : 10 m de chaque côl
o ruisseaux ou marigots : 20 m de chaque côté ;
o  marécages : 10 m à partir de la limite ;
o tête de source : 150 m autour.
pens F Plan de Gestion, préparé avec l'appui de FRM,
ER couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 29
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

4.1.3. Réseau routier et parcs à grumes
Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :
+ évitant les zones « pauvres » en tiges à exploiter ;
+ contournant les zones de forte pente, marécageuses, sensibles. ;
+ __ limitant autant que possible la surface des parcs à grumes ;
+ respectant une déforestation maximum de 30 m pour les routes et leur emprise ;
+ maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains ;

+ construisant et en maintenant des structures de drainage appropriées pour collecter et évacuer
les eaux ;

+ évitant la perturbation des cours d’eau ;

+ préservant les arbres d'avenir et patrimoniaux dans la planification.

S'il s’'avérait que les voies d'évacuation ouvertes par la SODEFOR croisent une voie publique,
SODEFCR est tenue de maintenir les croisements en parfait état de viabilité et de visibilité.

Figure 8 : Extrait d’une carte d'exploitation : planification du réseau routier (évitement des
zones sensibles et des zones « pauvres » en tiges)

F

ral Plan de Gestion, préparé avec l'appui de FRM,
CRE) couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 30

R
ECM
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Image 2 : Limitation de la zone d’emprise des Image 3 : Maintien de ponts de canopée
routes : 10 à 15 mètres (source : JG Jourget)
(source : JG JOURGET)

4.1.4.  Abattage contrôlé

Depuis 2007, SODEFOR a assuré plusieurs formations aux techniques d'abattage contrôlé permettant
de minimiser les impacts causés par la chute des arbres et de maximiser le volume de bois par un
bon tronçonnage de l'arbre abattu. Cette démarche s'inscrit dans un cadre de formation continue de
son personnel à travers des sessions annuelles d'actualisation et de remise à niveau. Ces formations
ont veillé à l'application et au respect des mesures de sécurité : matériel en bon état, port des
équipements de sécurité, respect des règles.

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource,
limitation de l'impact sur le peuplement résiduel (source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 31

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

4.1.5. Usage des produits de traitement des bois

Dans le cadre de sa démarche vers la certification, SODEFOR a élaboré une fiche technique de
traitement des bois. Cette fiche technique décrit point par point les règles d'application des produits de
traitement conformément aux lois et règlements en vigueur, afin d'éviter la pollution des eaux, du sol,
de la flore et de la microfaune.

4.1.6. Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d’abattage au parc de chargement. L'impact de ces deux étapes existe
tant sur le sol que sur le peuplement résiduel.

Ces impacts inévitables seront néanmoins réduits en :

+ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

+ évitant les arbres à protéger ;

+ limitant au minimum les franchissements de cours d’eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes, perpendiculaire à la berge, passage par un lit rocheux...) ;

+ limitant l’utilisation des bulldozers au débusquage ou débusquage prolongé et même en
choisissant d’autres moyens d'extraction en cas de pente forte ;

+ utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 32

RDC

8
$
$
Ë
È
ë
Ê
=
$
3
>
È
Q
£
sc
8e
E
ë
©

Janvier 2013

Il
I

L.|
RE
(TABLES

À ENENZA

j
lexrotTAnoN

FE

TPS RE TT RE ei
EE EAN FE EM EE PER EEE E HE*
A REREBE PEN TAG EEE MEN TE ER
SE CREER RAI ALT PE DRMESs

EE EN EE ERERORELEIES PTE CIRE
PÉRPERCCREERT EE Re te En CPP RE CE
EEE PO EEE es
RENE TRS REBERE NES 2 2
RE ER CE RE EURE EI St DEEE
NRA SEE RAEIAE D sl PE

A RARE ARBRE SURRILUAET JS MRRTEe AE NBUR

cie

Vus
|]
LA
rs
taie
IE
Li

El
B
Ë
Ë
a
ë
our
\
Dee

FC

Figure 9 : Extrait d’une carte de débroussement d’une parcelle : planification de la récolte

page 33

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014)

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Image 5: Limitation de l'impact au débardage : préservation des tiges d'avenir et des
semenciers, compactage du sol... (source : JG JOURGET)

4.1.7. Chargement et transport
Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :
+ charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

+ évacuer les bois des parcs à grumes dans un délai n’excédant pas deux mois, en donnant priorité
aux essences susceptibles d’être attaquées par les insectes ou les champignons ;

+ respecter les limitations de vitesse établies et figurant dans la procédure de transport ;
* ne jamais transporter d’autres passagers avec les grumiers ;
+ __ interdire le transport de viande de brousse ;

+ interdire la présence de toutes armes à feu à bord des véhicules.

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 34

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

4.1.8. Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et d'éviter toute
atteinte supplémentaire à l’environnement lors de la période de la rotation, des opérations seront
conduites après l'exploitation dont :

+ la réhabilitation des parcs à grumes ;

+ le retrait de tous les débris d'exploitation dans les zones de protection des berges et de tout
obstacle freinant le libre passage des eaux ;

+ la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La
fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

4.2. MESURES DE REDUCTION, D’ATTENUATION ET DE COMPENSATION DES
IMPACTS SUR L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE
BROUSSE

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SODEFOR a jugé indispensable de mettre en place
les mesures suivantes :

4.2.1. Diamètres d'exploitation

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette Garantie,
SODEFOR respectera les diamètres d’abattage (Diamètres Minimum d'Exploitation) tels que définis
dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

4.2.2. Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas modifier les directions
naturelles ou entraver les cours d’eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d’inondations.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 35

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Image 7 : Pont et digue assurant la libre circulation de l’eau (source : JG JOURGET)

4.2.3. Réduction de l'impact sur la faune sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d’origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
SODEFOR a informé son personnel de cette interdiction passible, en cas d'infraction, de sanctions.

Afin de lutter contre le braconnage, les communautés locales et les peuples autochtones en
association, avec la SODEFOR, s'engagent à travers l’article 16 des clauses sociales du présent
Cahier des Charges à collaborer dans la lutte contre le braconnage et l'exploitation illégale et à
sensibiliser ses membres à cette fin.

AP NS STONES |

Image 8: Exemples de mesures prises pour la protection de la faune sauvage
(source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 36

ZA
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

4.2.4. Feu de brousse et production de charbon de bois

Afin de lutter contre le feu de brousse, il est apparu indispensable d'associer les populations
riveraines à cette problématique. A cet effet, dans l’article 17 des clauses sociales du présent cahier
des charges, les communautés locales et les peuples autochtones s'engagent à collaborer en toutes
circonstances avec la SODEFOR pour maîtriser tout incendie survenu à l'intérieur de la forêt
concédée ou dans une zone herbeuse attenante à la susdite forêt.

Dans le cadre de la collecte de bois de chauffe et de la production de charbon de bois, l'annexe 12
des clauses sociales du présent Cahier des Charges fixe les règles de prélèvement de bois par la
communauté locale.

4.3. DIVERSES MESURES DE GESTION
4.3.1. Arbres de chantier routier

SODEFOR procédera à l'abattage de tous les arbres dont l'évacuation est jugée nécessaire lors des
travaux du tracé des routes d'évacuation ou par la confection d'ouvrages d'art.

S'il s’agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n’ont pas été commercialisés.

4.3.2. Matérialisation de la GA et des AAC

Lorsqu'il n'existe pas de limites naturelles, SODEFOR matérialisera les limites de la Garantie
d’Approvisionnement ainsi que celles de chaque Assiette Annuelle de Coupe. La matérialisation de
ces limites pourra se faire par l'utilisation :

+ des layons ouverts pour délimiter les parcelles d'inventaire d'exploitation ;

+ de la matérialisation des limites des zones de protection (8 4.3.3). L'utilisation de ces limites
permettra d'éviter l'impact d'une ouverture de layon de démarcation située au sein d'une zone
marécageuse par exemple.

pe £ Plan de Gestion, préparé avec l'appui de FRM,
À M couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 37
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Image 9 : Exemple de la matérialisation des limites des AAC (source : JG JOURGET)

4.3.3. Matérialisation des zones de protection

Les limites des zones tampons bordant les cours d’eau ou les zones marécageuses seront délimitées
par un marquage à la peinture.

Image 10: Exemple de la délimitation d'une zone tampon bordant un marécage,
(source : JG JOURGET)

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 38

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

4.3.4. Volume transformé

Ainsi qu’exposé dans le plan de relance déposé lors du processus de conversion des titres forestiers,
les grumes issues de la Garantie 19/03 constituent une partie des approvisionnements des unités de
transformation SODEFOR implantées :

+ à Nioki : le site est situé en bordure de la rivière Fimi à environ 500 km de Kinshasa. On y trouve
une scierie avec trois lignes de sciages, une unité de déroulage comportant trois lignes, une ligne
de tranchage et une unité de fabrication de contreplaqué. Cette unité bénéficie actuellement d’un
programme de modernisation et de réhabilitation ;

+ à Kinshasa : le site industriel dispose d’un accès direct au fleuve Congo. On y trouve une scierie
avec deux lignes de sciage et une unité comportant deux lignes de déroulage et une unité de
fabrication de contreplaqué.

L’approvisionnement du site de Nioki se fait par les différentes unités d'exploitation forestière
SODEFOR, où chantiers, en activité dans la Province du Bandundu. Cet approvisionnement en
grumes se fait soit par barges ou radeaux sur la rivière Lukenie, soit par camion pour un de ces
chantiers. Les produits de la scierie et du déroulage, ainsi que les grumes, sont expédiés au site de
Kinshasa par barges sur la rivière Fimi puis sur le fleuve Congo.

L’approvisionnement du site de Kinshasa se fait actuellement depuis Nioki et depuis les chantiers
SODEFOR en activité dans la Province de l’'Equateur. Cet approvisionnement se fait par barges ou
radeaux, jusqu’au port de la capitale où les grumes pour l'export sont déchargées et triées avant
d'être envoyées par camion, et par train, jusqu’à Matadi. Les bois destinés à l’usine de Kinshasa sont
réceptionnés directement sur les « beachs » de l’entreprise.

De façon générale, les grumes produites sur la Garantie d'Approvisionnement 19/03 — Nioki / Kutu
sont intégrées dans le stock global, et il faut donc considérer le volume transformé global réalisé par
SODEFOR. De ce fait, l'outil industriel SODEFOR permet largement d'assurer la transformation des
grumes issues de la Garantie 19/03.

5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION FSC

Depuis 2007, SODEFOR s'est lancée dans un programme de certification forestière visant l'obtention
du label FSC. Son chantier forestier de Mike 12 - Luna (Province du Bandundu, District du Maï-
Ndombe et Territoire d'Oshwé) a été retenu par SODEFOR comme site pilote. Ce chantier est installé
sur la Garantie d'Approvisionnement 30/03-Lole.

Afin d'appuyer sa démarche, SODEFOR est actuellement en cours d'adhésion au Global Forest &
Trade Network (GFTN). Cette initiative du World Wide Fund For Nature (WWF) vise à éliminer
l'exploitation illégale du bois et à améliorer la gestion forestière. A cet effet, un appui à la certification
forestière sur 3 concessions forestières de la SODEFOR a été conclu avec le WWF dans le cadre du
programme C4CF (Coopération allemande).

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 39

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Toutes les procédures mises en place sur le site de Mike 12 seront courant 2013 transférées sur le
chantier de Tshié.

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES
4 PREMIERES ANNEES

6.1. PROGRAMME SOCIAL RATTACHE AUX POPULATIONS RIVERAINES DE LA
GARANTIE D’APPROVISIONNEMENT : CLAUSES SOCIALES DU CAHIER DES
CHARGES PROVISOIRE

Les Clauses Sociales du Cahiers des Charges ont été signées avec :
+ la communauté locale de la Zone nord-est Keseke d'une part (clause sociale 1 / 2) ;

+ la communauté locale de la Zone sud-ouest Tshié d’autre part (clause sociale 2 / 2).

Les deux clauses sociales du Cahier des Charges provisoire de cette concession, signé avec ces
deux communautés, appartenant toutes deux à la Chefferie Badia, fixent les modalités de réalisation
des infrastructures socio-économiques à réaliser sur la période couverte par le Plan de Gestion
(2011 — 2014).

Conformément aux dispositions de l'arrêté ministériel N°023CAB/MIN/ECN-T/28/JEB/10, pour le
financement de la réalisation de ces infrastructures socio-économiques, deux «Fonds de
Développement » ont été créés (un pour chaque clause sociale) et sont alimentés par le
concessionnaire forestier sur base d'une ristourne par mètre cube de bois d'œuvre prélevé dans la
concession forestière. D'autres facilités bancaires n'étant pas disponibles, ces deux « Fonds de
Développement » sont consignés auprès du concessionnaire forestier, qui rend ses ressources
financières accessibles en fonction des besoins générés par la réalisation des infrastructures socio-
économiques. Le montant de cette ristourne varie en fonction du classement de l'essence concernée
de 2 à 5 US $/m°. Afin de permettre le démarrage immédiat des travaux, SODEFOR :
+ a dégagé l'intégralité des fonds générés par les AAC 1 et 2 pour la clause sociale 1/2 qui
concerne la communauté de la Zone nord-est Keseke ;
* a mis à disposition un préfinancement, correspondant à 10 % des recettes estimées sur le fonds
de développement généré par les AAC 3 et 4, qui concernent la clause sociale 2/2 de la
communauté de la Zone sud-ouest Tshié.

La mise en œuvre de la clause sociale a impliqué la création au niveau de chaque communauté :

+ d'un Comité de Gestion, composé des parties prenantes (membre de la communauté locale,
représentant de l'entreprise et représentant de la société en qualité d'observateur), qui gère le
« Fonds de Développement » en fonction des réalisations socio-économiques planifiées dans le
cadre de la clause sociale ;

+ d'un Comité de Suivi, composé des parties prenantes et présidé par l'Administrateur du Territoire
ou son délégué, qui assure le suivi de la mise en œuvre de la clause sociale.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 40

Ne

LR

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Les Tableau 6, 7, 8, 9 et 10 résument les principaux engagements pris dans les clauses sociales
signées :

+ montant de la ristourne accordée par mètre cube en fonction de l'essence ;

+ montants annuels prévisionnels à verser au fonds de développement inscrit dans les clauses

sociales ;

réalisations socio-économiques identifiées par les communautés de la zone nord-est Keseke et de
la zone sud-ouest Tshie et inscrites dans les clauses sociales.

Tableau 6 : Montant de la ristourne accordée par mètre cube en fonction de l'essence dans les
deux clauses sociales

Essence Prix unitaire négocié
(Classes de la DIAF) avec Nc ss
Classe | 4
Classe Il 3
Classe III 2
Classe IV 2
Classe V 5

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 41

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale de la communauté locale de la zone nord-est Keseke'

Zone Nord-Est Keseke
P: AAC 2 Volume | Recettes

Classe Zone Zone
ose came m3 Recettes Keseke | Keseke

:

DIE
B| |
ES
>
Z
©
>

[_v _JWENGE
RENE
OSSE CLAR [7 4]
BOSSE FONCE | 4 | | RES RES
RES RES
KosiPo "1" 4 1] RES DES
PRE DRE DE ——
PADOUK 4
Ban | 4 | RES DES
SES SES RS RES DES
CHToLA [0 4 1] RES DES
+ RE
ro BEN DE BR DES
NIOVE 3
fra [3 | 1 BRES RES
| DES RES
pu PE — [2 | [2868 [ 5736]
PRES RES
RE —
RE RARES RARES RES
frotaux LE Lrues [2se [ous [os [ur [55600 |

? Seules les deux premières AAC prévues pour 2011 et 2012, sont concernées pour la communauté de la
zone nord-est Keseke. Par conséquent, aucune contribution au fonds de développement n'est prévue pour les
troisième et quatrième AAC.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 42

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Tableau 8 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la
clause sociale de la communauté locale de la zone sud-ouest Tshie?

Zone Sud-Ouest Tshie

Nom Prix au

RE

PTS EE =

BOSSE CLAIR 680

BOSSE FONCE | 4 | [|

set —

DIBETOU

KOSIPO 100

Pro pi

PADOUK

[SAPELLI [4 1]

HE EE EEE

TCHITOLA

En ———

AKO

DIFOU 3 =
[__ [____-]

3
— —
3 1119 3357] 1157 3471 2276 6 828
EE FE

EE REEEZTUN EE BETETE BTE CET

2 Seules les deux dernières AAC prévues pour 2013 et 2014, sont concernées pour la communauté de la zone
sud-ouest Tshié. Par conséquent, aucune contribution au fonds de développement n'est prévue pour les première
et deuxième AAC.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 43

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Tableau 9 : Réalisations socio-économiques identifiées par la communauté locale de la zone
nord-est Keseke

Coût

Montant
Réalisation Lieu Unité Quantité | Unitaire sy
{US $)

Construction et aménagement des routes

Réfection, équipement des installations scolaires et hospitalières

Facilités en matière de transport des personres et des biens

Réfection école en brique adobe IPEKE-MIKILI 6 classes Æ $16 499 $16 499
Réfection école en brique adobe MPANZA 6 classes 8 $16 499 $16 499
Réfection école en brique adobe MIKILI 2 classes Ÿ $6 042 $6 042
Réfection salle des professeurs IPEKE-MIKILI 30 m°? 1 $2 410 $2 410
Réfection salle des professeurs MPANZA | 30 m° 1 S$2 410 $2 410
Réfection centre de santé IPEKE 48 m°? 1 $3673 $3 673
Equipement centre de santé IPEKE 1 $3 130 $3 130
—

Autres

RE
Coût de fonctionnement des Comité Local de Gestion et de Suivi FRS æ
Fonctionnement du CLG =
Fonctionnement du CLS L
TOTALFONCTIONNEMENT (maximum 10% Coût des travaux des infrastructures)

6,5%

Coût d'entretien des infrastructures sur le reste de la: . rotation =
Coût d'entretien et de maintenance E

Montant prévisionnel pour le Fond de Développement :

58 600
Montant de l'avance (10% du montant des infrastructur
pour le démarrage des travaux $5 066
DE
£ KITU SN
Vi LS
F Plan de Gestion, préparé avec l'appui de FRM,
e e couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 44
Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Tableau 10 : Réalisations socio-économiques identifiées par la communauté locale de la zone
sud-ouest Tshié

Réalisations
Coût
P ï L Es $ à Montant
Réalisation Lieu Unité Quantité Unitaire {Us $)
{US $)

Construction et aménagement des routes

Réfection, équipement des installations scolaires et hospitalières

Réfection école en brique adobe TSHIE 6classes $16 499 $16 499
Réfection école en brique adobe MPEVE | 3classes $8 788 $8 788

Réfection école en brique adobe OLINGI OYE 1classe
Réfection salle des professeurs TSHIE 30 m?

Réfection centre de santé

$3 229 $3 229
$2 410 $2410

nlelnlefolblelelele

$3 673 $3673
Réfection centre de santé KIEMU 48 m°? $3 673 $3 673
Réfection poste de santé KESEKENDA 48 m°? $3673 $3 673
Equipement centre de santé LEBA $3 710 $3 710
Equipement centre de santé KIEMU $3 710 S3 710
Equipement psote de santé KESEKENDA $3 710 $3 710

Facilités en matière de transport des personnes et des biens

Autres

TOTAL REALISATION

Coût de fonctionnement des Comité Local de Gestion et de Suivi

Fonctionnement du CLG
Fonctionnement du CLS
[TOTAL FONCTIONNEMENT (maximum 10% Coût des travaux des infrastructures)

Coût d'entretien des infrastructures sur le reste de la durée de rotation
Coût d'entretien et de maintenance &

TOTAL FONDS DE DEVELOPPEMENT

Montant prévisionnel pour le Fond de Développement : $ 60909
Montant de l’avance (10% du montant des infrastructures)

pour le démarrage des travaux : $5 308

6.2. PROGRAMME SOCIAL RATTACHE AUX TRAVAILLEURS SODEFOR ET DE
LEURS AYANTS DROIT

La Garantie d’Approvisionnement 19/03 — Nioki / Kutu est actuellement valorisée depuis une base vie
implantée à proximité du village de Keseke. L'exploitation dans cette zone va arrêter début 2013 et le
chantier va être transféré vers la zone sud-ouest Tshié. Les mesures spécifiques qui s’y rattachent
portent sur :

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 45

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Les conditions de vie des ayants droit SODEFOR à travers les points suivants :

+ la santé: la proximité de Nioki permet aux travailleurs de bénéficier des infrastructures
hospitalières existantes. En effet, SODEFOR dispose sur ce site d’un hôpital, d’ailleurs hôpital de
référence, comportant tous les services hospitaliers classiques (chirurgie avec bloc opératoire,
radiologie, obstétrique, médecine interne, pédiatrie, maternité, pharmacie. L’approvisionnement
en produits pharmaceutiques est assuré depuis Kinshasa ;

+ l'éducation de base : pour les mêmes raisons, proximité de Nioki, la scolarisation des enfants
des travailleurs en primaire et en secondaire sera assurée au niveau de Nioki au sein d'écoles
appuyées par SODEFOR dans le cadre de ses contributions au développement local ;

+ la sécurité alimentaire : l'approvisionnement des campements temporaires en forêt est assuré
en partie par une cantine implantée par l'entreprise sur le site SODEFOR ;

+ l'habitat et l'hygiène : les familles des travailleurs résideront à Nioki, où SODEFOR dispose de
logements. Les travailleurs, quant à eux, logeront dans des campements temporaires sur le site
d'exploitation proprement dit.

+ le développement socioculturel : les familles des travailleurs bénéficieront des infrastructures
réalisées à Nioki (foyer, salle de télévision).

Les conditions de travail des employés SODEFOR à travers les points suivants :

+ le plan d'embauche et de formation professionnelle : existence de procédures de travail, de
fiches de postes et d’une procédure de recrutement ; programme de formation pluriannuel en
cours d'élaboration et facilitation de l'accès à l'information des travailleurs sur le droit du travail ;

+ la sécurité et les conditions de travail: actuellement, les travailleurs sont dotés en
Equipements de Protection Individuelle (EPI) de base. Un système d'affichage des règles de
sécurité est mis en place et repris dans les procédures de travail. Un entretien régulier du parc
automobile et un système de suivi des accidents du travail sont assurés.

Dans le cadre de la préparation du Plan d'Aménagement, l'ensemble de ce volet social fera l’objet de
préconisations dont le but visera à améliorer les conditions actuelles de travail et de vie des
travailleurs SODEFOR et de leurs ayants droit.

6.3. DESTINATIONS DES PRODUCTIONS ET MISE EN PLACE DES
INVESTISSEMENTS INDUSTRIELS

Ainsi qu’expliqué au paragraphe $ 4.3.4, la stratégie de valorisation des grumes issues de la Garantie
d’Approvisionnement 19/03 — Nioki/Kutu par l'unité de Nioki sera maintenue pour les quatre
prochaines années.

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 46

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par

le chronogramme ci-dessous.

Tableau 11 : Chronogramme prévisionnel des activités sur la durée du plan de gestion

2011 2012 2013 2014

Préparation du cahier des charges provisoire

Préparation du plan de gestion

Négociation de la clause sociale

Signature du contrat de concession

Préparation du plan d'aménagement

Diagnostics socio-économiques

Inventaire d'aménagement

Dépôt des rapports d'études préliminaires

Dépôt du Plan d'aménagement

Mise en exploitation forestière

Inventaires d'exploitation

Exploitation

Opérations post-exploitation

Mise en œuvre de la clause sociale du cahier des charges

Infrastructures socio-économiques

Consultation avec les populations riveraines

Etude à mener

Réalisation d'une étude d'impact environnemental

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 47

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d’Approvisionnement 19/03 - Nioki / Kutu.

Carte 2 : Pré-stratification de l’occupation du sol

Carte 3 : Carte prévisionnelle d'exploitation 2011-2014

Carte 4 : Localisation des AAC sur la Garantie d’Approvisionnement

LISTE DES TABLEAUX

Tableau 1 : Détail de la production en m° par essence de 2007 à 2011

10

Tableau 2: Résultats de la pré-stratification de la Garantie d’Approvisionnement 19/03 —

Nioki / Kutu….. 13

Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe
Tableau 4 : Points remarquables permettant la délimitation des 4 AAC.
Tableau 5 : Evaluation par essence de la ressource exploitable sur les 4 pre

Tableau 6 : Montant de la ristourne accordée par mètre cube en fonction de l’essence dans les

deux clauses sociale:
Tableau 7 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la

clause sociale de la communauté locale de la zone nord-est Keseke ….… … 42

Tableau 8 : Montant annuel prévisionnel à verser au fonds de développement inscrit dans la

clause sociale de la communauté locale de la zone sud-ouest Tshie …. 43

Tableau 9 : Réalisations socio-économiques identifiées par la communauté locale de la zone

nord-est Keseke … 44
Tableau 10 : Réalisations socio-économiques identifiées par la communauté locale de la zone
sud-ouest Tshié … .… 45
Tableau 11 : Chronogramme prévisionnel des activités sur la durée du plan de gestion …….…. 47

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 48

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

LISTE DES FIGURES

Figure 1 : Courbe de pluviométrie sur différents sites bordant la Garantie d’Approvisionnement
…9

… 10

Figure 2 : Fluctuations du niveau de la rivière Lukenie durant l’année

Figure 3: Méthode de calcul des volumes des AAC devant abonder les fonds de
développement des clauses sociales .… 22

Figure 4: Extrait d’un plan de prospection sur fond d'image satellite : planification du
27

.… 28

parcellaire sur une zone d'inventaire

Figure 5 : Extrait d’une carte de prospection : positionnement des tiges prospectées ….

Figure 6 : Extrait d’une carte des tiges exploitables (sélection des tiges en fonction des normes
nationales et des critères de la société) … ne .… 28

29

Figure 7 : Extrait d’une carte des tiges laissées comme semenciers

Figure 8 : Extrait d’une carte d’exploitation : planification du réseau routier (évitement des
zones sensibles et des zones « pauvres » en tiges)

Figure 9 : Extrait d’une carte de débroussement d’une parcelle : planification de la récolte... 33

LISTE DES ILLUSTRATIONS

Image 1 : Marquage des tiges d’avenir (source : JG JOURGET

Image 2 : Limitation de la zone d’emprise des routes : 10 à 15 mètres (source : JG JOURGET)

Image 3 : Maintien de ponts de canopée (source : JG Jourget)

Image 4 : Abattage contrôlé : sécurité des travailleurs, valorisation optimale de la ressource,
limitation de l’impact sur le peuplement résiduel (source : JG JOURGET).. …. 31

Image 5: Limitation de l’impact au débardage : préservation des tiges d'avenir et des
semenciers, compactage du sol. (source : JG JOURGET).. .… 34
.… 34
.… 36

Image 6 : Chargement et contrôle d’un grumier en forêt (source : JG JOURGET)

Image 7 : Pont et digue assurant la libre circulation de l’eau (source : JG JOURGET)

Image 8 : Exemples de mesures prises pour la protection de la faune sauvage (source : JG
JOURGET) .… 36

Image 9 : Exemple de la matéri .… 38

isation des limites des AAC (source : JG JOURGET)....

Image 10: Exemple de la dél
(source : JG JOURGET)

itation d’une zone tampon bordant un marécage,
.… 38

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 49

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

LISTE DES ANNEXES

Annexe 1 : Documents administratifs relatifs à la Garantie d’Approvisionnement SODEFOR19/03 —
Nioki / Kutu

Annexe 2 : Carte administrative du Territoire de Kutu

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 50

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Annexe 1

Documents administratifs relatifs à la

Garantie d’Approvisionnement SODEFOR 19/03 - Nioki / Kutu

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 51

sAm
RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le  Ü BE OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

(7 N°UZ€1 ICAB/MIN/ECN-T/5/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°127

Monsieur le Directeur Gérant,

A l'issue de ses travaux, la Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°019/03 du
04/04/2003, située dans le Territoire de Kutu, Province du Bandundu remplit Les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de La Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Directeur Gérant, l'expression de ma considération
distinguée.

José E.B. ENDU

Avenue Papa Ileo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rdc_minev@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIÈRES,
ENVIRONNEMENT ET TOURISME

LE MENISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION N°©/A%  /CAB/MIN/AFF-ET/03 DU 0 4 AVR. 700
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

© ENTRE î La République Démocratique du Congo, représentée par le
oct Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
c-après dénommé le Ministre.

ET : La Société de Développement Forestier (SODEFOR), représentée
dB, par Monsieur J0os6 ALBANO MAIA TRINDADE,
. ci-après dénommé l'Exploitant.

Vu, tel que modifié et complété à ce jour, le Décret-loi Constitutionnel
003:du 27, mal 1997 relatif à l'organisation et à l'exercice du pouvoir en République
mi Ue:du'Congo tel que modifié et complété par le Décret-lot Constitutlonhel .
Ü74 du 25 Mai 1998, le-Décret-loi n°122 du 21 septembre 1999 ;

[- +
=]

: :Vu:telle que modifiée et complétée à ce jour, la Loi n°73-021 du 20
973 portant régime général des biens, régime foncier et immobilier et téglrné

HE

Vuiitelle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 juillet :
1976 fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ; #

1. + Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
ons et:de services au Département de l'Environnement, Conservation de là
re.et Tourisme ;

L:yu, telle que modifiée et complétée, l'ordonnance n°79-244 du 16
bre 1979 :fixant les taux et règles d'assiette et de recouvrement des taxes et … :
:rédevances.én matière administrative, judiciaire et domantale perçues à l'initiative du

“1 Département de l'Environnement, Conservation de la Nature et Tourisme,

À

2

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des

ressources disponibles ;
Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,

pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en matière première pour ses usines de transformation situées à Nioki, dans
la Province de Bandundu et de Kinshasa, d’une capacité anhuelle totale de 72.000
m3 de produits finis, nécessitant un approvisionnement en grumes de 240.000 m3.

[2 Vu que l’Exploitant à répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière figneuse et à fa lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lui
octroyant une garantie d'approvisionnement en remplacement partiel de la garantie
couverte par la convention n° 008/2002 du 02/04/2002 de 231.400 ha ;

ILA ETE ARRETE ET CONVENU CE QUI SUIT :

Attice1® : La garantie d'approvisionnement porte sur un volume théorique

@ annuel de 30,300 m3 de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)
Iroko 2.000
Tiama ' 50
Kosipo 200
‘ Sapelit 1.000
Wenge 7.000 ‘
Jatahdza 50
Mukulungu 300
Pi Bomanga 1,300
ir Fuma 1.000
Da . Olovongo 40
pie Longhi 2.160 .
j @ Limbali 3.000
Tola 200
Bosse 1.000

Bublnga 250 kK

[ ] Dibetou 1.150
Bilinga 1.000
Angueuk 1.609
Tshitola : 1.300
Daberna 1.000
Padouk 40
Iomba 2.160
Niove 2.500
Total 30.300
Article 2 : Ces bols seront prélevés dans une unité d'exploitation locallsée
comme suit :
Province _: Bandundu District : Maï-Ndombe
@ Territoire : Kutu Localité !
Lieu : Bloc Nioki-Kutu Superficie de 6 lambeaux: 38.000 ha
forestiers
article 3 : Cette forêt ou portion de forêt est dirconscrite dans les limites
suivantes :

Au Nord : Par la rivière Kendubele (Kendungulu), à partit de son
crolsement avec la rivière Montaba jusqu'à sa source ; de
ce point, tracer une ligne drolte jusqu'à la rivière Lopeke
{Djama), à la limite administrative des Territoires de Kutu

“et d'Inongo ;

Au Sud : Par la rivière Fimi, la partie comprise entre Nioki et Kutu
Centre ;

Par la rivière Lopeke (Djama) et la limite administrative
des Territoires de Kutu et d'inongo jusqu'au village
Kisekenitele. De ce point, suivre le lac Maï-Ndombe

jusqu'à Kutu Centre ;

A l'Est

AlOuest : Par la rivière KIbu, dès son croisement avec la rivière Fiml
É jusqu'à sa source qu'il faut reller par une ligne droite avec
la source de la rivière Koluga,-suivre la Koluga jusqu'à son

Intersection avec la rivière Montaba, prendre la Montaba/
jusqu'à sa rencontre avec Ba rivière Kendubelé

‘(Kendungulu).

: Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur. .
Aussi, aucune grume ne pourra être vendue à des tiers, à moins
d'autorisation écrite du Ministère.

4

Le Ministère accordera à l'exploitant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

5.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Exploi
propriétés de l'Etat à la fin du contrat.

tant sont

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation,

En contre partie, l'Exploltant sera soumis, de façon inconditionnelle,

aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2 Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
où d'autres rapports prévus par {a réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la

convention 008/2002 du 02/04/2002;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du

Ministère ;

6.6Respecter la réglementation sur l'exploitation, lai
comtnercialisation et l'exportation des produits forestiers ;

6.7 Aviser le Ministère de tout changement dans la destination des

grumes exploitées et en obtenir l'autorisation du Ministère ;
6.8Respecter toutes décisions prises par le Ministère en matière
d'aménagement forestier ;,

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
fes superficies exploitables si je volume sur pied le permet.

|
Lol

@..., : La présente convention est effective à la date de sa signature
jusqu'au mois de mai 2027 .

rticl : Le non respect d’une des clauses de la convention par l'exploitant
“entraînera le résitlation immédiate et automatique de la présente,

Ave. 2003

Fait à Kinshasa, le [À

SIGNATAIRES AUTORISES

LE MINISTRE TC
NRA S

[D
=Ir, né krura MOOTA=

C

onsleur Jasé ALBA:

Pour la SODEFOR à
Route des Polds Lourds n° 2165
Kinshasa/Gombe

Fait à six exemplaires

À. Exploitant

2. Cabinet du Ministre

3. Secrétaire Général à l'ECN

4. Direction de la GF

5, Gouverneur de Province

6. Coordinateur Provincial de l'ECN

8 —_—
JPERFICIE DEMANDEE

JPERFICIE MARÉCAGEUSE [77777
193400H0

15 Kilomètres

Garantie d’Approvisionnement 19/03 RDC
Janvier 2013

Annexe 2

Carte administrative du Territoire de Kutu

Plan de Gestion, préparé avec l'appui de FRM,
couvrant la période de préparation du Plan d'Aménagement (2011-2014) page 52

sAm
BLSRRS LOF OITTINNeSE

Territoire de Kutu

WŸ

npunpueg ‘id

1 cm = 12,5 km
Q 10. 20. 30. 40. 50Km

Mfimi

Chefferie BADIA o
1 BADIA 4
Chefferie BATERE g= A
1 BATERE k
BANDUNDU Ver Esga Batere
Secteur KEMBA
1 DUELE Secteur MFIMI Cité de KUTU =
Secteur LWABO 1 LEMVIANORD Cité de NIOKI il
ke 2 LEMVIA-SUD BAG ATA
1 BABAI 3 MABIE x SA
2 MBELO 4 MBAMOSHIE ne ce Dog 4 5
©
@
hs
7

© Cepas - BP 5717 Kinshasa

